Exhibit Index Oil and Gas Inc. Announces Financial and Operating Results For Third Fiscal Quarter Ended December 31, 2008 HOUSTON, Feb. 18, 2009(GlobeNewswire) Index Oil and Gas Inc. announced today that the company filed its unaudited financial results for the third fiscal quarter ended December 31, 2008.The Form 10-Q was filed on February 17, 2009 with the Securities and Exchange Commission.The company’s fiscal year 2009 ends March 31, The company incurred a net loss of $4.4 million during the quarter, inclusive of a non-cash impairment charge of approximately $3.6 million arising from the full cost ceiling test limitation, due to a reduction in estimated reserves and in oil and natural gas prices. This compares to a net loss of $0.5 million in third quarter ended December 31, 2007. Oil and natural gas sales revenues for the third quarter of fiscal year 2009 were $440,905 as compared to $185,314 for the equivalent period in the previous fiscal year. Production volumes for the period were 55.8 million cubic feet equivalent (MMcfe), an increase of 31.8 MMcfe from 24.0 MMcfe reported from the same period in fiscal year 2008. The volumes reflect a 15 percent decline from the second quarter of fiscal year 2009 primarily due to the loss of production from the Shadyside well. Natural gas production for the quarter provided 82 percent of total production, on an energy equivalent basis. Average natural gas sales price in the quarter was $7.46 per thousand cubic feet of gas. “The last two quarters have been challenging for Index as the industry as a whole is dealing with lower commodity prices and restricted capital markets,” said Lyndon West, chief executive officer of Index. "As a result of the difficult operating environment, the company has adjusted its general and administrative costs to reflect the current price environment and remains free of borrowings.
